Coelho v City of New York (2019 NY Slip Op 07765)





Coelho v City of New York


2019 NY Slip Op 07765


Decided on October 30, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2018-14276
 (Index No. 707796/15)

[*1]Jose Coelho, et al., respondents, 
vCity of New York, appellant.


Barry McTiernan & Moore LLC, New York, NY (David H. Schultz of counsel), for appellant.
Antin, Ehrlich & Epstein, LLP, New York, NY (Anthony V. Gentile and Scott W. Epstein of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Ulysses B. Leverett, J.), entered November 16, 2018. The order, insofar as appealed from, inter alia, denied its motion for summary judgment dismissing the complaint.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The appeal from the order entered November 16, 2018, has been rendered academic in light of our determination on a related appeal from an order of the Supreme Court, Queens County (Dennis J. Butler, J.), entered December 12, 2017 (see Coelho v City of New York, _____ AD3d _____ [Appellate Division Docket No. 2018-00826; decided herewith]).
MASTRO, J.P., LEVENTHAL, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court